Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 1 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 2 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 3 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 4 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 5 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 6 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 7 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 8 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 9 of 32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 10 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 11 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 12 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 13 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 14 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 15 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 16 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 17 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 18 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 19 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 20 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 21 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 22 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 23 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 24 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 25 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 26 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 27 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 28 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 29 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 30 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 31 of
                                       32
Case 18-05959-MM11   Filed 10/15/18   Entered 10/16/18 18:25:05   Doc 25   Pg. 32 of
                                       32
